DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/08/2022 has been entered.

Amendments
	Applicant has amended claims 1 and 9-11 to remove “Lactobacillus plantarum strain IGFL2 deposited on 19 July 2017 at the CNCM (Collection Nationale de Cultures de Microorganismes – Institut Pasteur) under number I-5218”, as well as claim 5.
	Claims 1, 3-6, and 9-24 remain pending and have been examined on the merits.

Claim Objections
Claims 1 and 9-11 are objected to because of the following informality: the word “accession” is missing before “number I-5217”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1, 3-6, and 9-24 under 35 U.S.C. 112(a) for failing to comply with the enablement requirement
	Applicant filed a Declaration on 8/02/2021 stating that all restrictions regarding public availability of the deposited material will be removed upon granting of a patent, which was submitted again on 12/08/2021. 
The provided statements are found satisfactory. Hence, the rejections have been withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

RE: Rejection of claims 1, 3-6, and 9-24 under 35 U.S.C. 102(a)(1) as being anticipated by, or under 35 U.S.C. 103 as obvious over Millan
	Applicant refers to the arguments presented on 12/8/2021, which the Office found partly persuasive (see Advisory Action mailed on 2/24/2022). Accordingly, the rejections under 35 U.S.C. 102(a)(1) have been withdrawn.
L. plantarum IGFL1 strain and the rejections are based on impermissible hindsight; and (iii) Applicant’s unexpected results preclude obviousness.
	All arguments have been fully considered. First, Applicant is correct that the phrase “comprising” requires listed elements to be present, which means Millan’s feed additive composition must minimally contain a direct fed microbial (DFM), a protease, a xylanase, an amylase, and a phytase. But as discussed in the last office action, the claims of the instant application also use the phrase “comprising”. Thus in applying the teachings of the prior art to the claims for showing obviousness (not the other way around), unrecited components such as Millan’s four enzymes are allowed to be present. Millan’s teachings do not need to be modified since the claims, as currently written, permit the other components to be there so the disclosed feed additive composition still fulfills its intended purpose of improving animal performance (including improvement of growth rate) and its principle of operation is not changed. If the phrase “consists essentially of” or “consists of” was used in the claims of the instant application instead of “comprises”, then Applicant’s first argument would be found persuasive.
Second, it is conceded that Millan does not explicitly teach L. plantarum IGFL1 as a suitable DFM and so this part of Applicant’s second argument is persuasive. But with regards to the obviousness rejections being based on improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Third, the Office acknowledges that the working example (Example 1) evaluated all the Lactobacillus strains using the same amount of bacteria and that different results were obtained. But given that only one bacterial amount was assessed, it cannot be determined if the same results would be observed at other amounts of bacteria (ex. would administering other amounts of strain IGFL1 such as 105 CFU still result in significantly greater growth-promoting effect?). Applicant's allegation of unexpected and superior results is unpersuasive because (a) the submitted evidence is not commensurate with the full scope of the claims and (b) the assertion of unexpected results are mere allegations that are not supported by any evidence such as an experimental comparison to the closest prior art. 
The rejections under 35 U.S.C. 103 have therefore been maintained. 
An updated prior art search was conducted and new prior art was found. New grounds of rejection are also set forth below.

Maintained rejections
Claims 1, 3-6, 9-24 are rejected under 35 U.S.C. 103 as obvious over Millan (Pub. No. US 2014/0234279 A1).
Regarding claims 1 and 3-6 and 24, Millan teaches a capsule comprising a composition which comprises Lactobacillus plantarum probiotic strains, see [0092], see all lines and [0089] line 10 and [0117], lines 1-3 and 10. Further, the composition is 5 and 1012 CFUs, see [0343]-[0344], all lines. The capsule disclosed at [0117], lines 1-3 and 10 is gelatin which is well known to be gastro-resistant and at [0009] the probiotic composition is useful for promoting growth of bacteria in the intestine.
Regarding method claims 9-23, Millan teaches methods for treating and promoting growth in a subject that includes juvenile poultry, see [0440] and [0009], all lines, as well as promoting enhancing growth performance. The subjects include animal and human, see [0523], all lines. Further, the subject is disclosed to be treatable for nutrient deficiencies (e.g. protein), see [0002] which teaches improving nutritional value of diets that include protein meals and this will improve nutrient utilization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the capsular composition comprising Lactobacillus plantarum strains; and methods of promoting growth, treating growth retardation, enhancing growth performance in animal and human subjects because Millan teaches similar compositions and methods. In the absence of persuasive evidence to the contrary, the claims are rendered prima facie obvious over the cited prior art.


New rejections
Claims 1, 3-6, and 9-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suo et al. (BMC Veterinary Research 2012, Vol. 8, pages 1-12) in view of Guenzburg et al. (Pub. No. US 2014/0023693 A1).
According to Suo et al., Lactobacillus plantarum ZJ316 is a strain isolated from fecal samples of infants (Abstract, page 1). Culture supernatants of said strain exhibited strong inhibition of pathogenic bacteria like Escherichia coli but not on probiotics like Lactococcus lactis, indicating it may be a good probiotic (Table 1, page 2).
Suo et al. also studied the effects of L. plantarum ZJ316 on growth and meat quality of 150 gilts and young boars assigned to 5 groups (Methods, left column, page 8). In the study, all pigs were fed the same basic diet. Group 1 was fed a diet with an antibiotic, Groups 2, 3, 4 were fed a diet without antibiotic and treated with L. plantarum ZJ316 in water (1x109 CFU/d, 5x109 CFU/d, 10x109 CFU/d, respectively), and Group 5 was fed with both the antibiotic and said strain (Methods, right column, page 8). 
Results demonstrate that the groups treated with L. plantarum ZJ316 had better pig growth than the non-treated group. Group 2, in particular, was found to have significantly better growth performance than Group 1, as indicated by higher average daily gain and feed conversion ratio, as well as lower incidence of diarrhea. Moreover, the growth effects in Group 2 was found to be more pronounced than in the other treated groups (Results, right col., page 2; Table 2, page 3). Pork quality was also significantly improved in Group 2 (Table 3, page 3). Suo et al.’s findings are similar to previous studies which show the feeding Lactobacillus or its metabolites can improve growth of animals (Discussion, page 5).
et al. is comparable to the following claims:
Regarding claim 1: the L. plantarum ZJ316 in water is equivalent to “a composition comprises Lactobacillus plantarum strain IGFL1 deposited on 19 July 2017 at the CNCM”.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' strain differs, and if so to what extent, from the strain disclosed by a reference. In this case, the prior art strain ZJ316, which has the same taxonomic classification and shares the property of being able to promote growth in an animal, demonstrates a reasonable probability that it is identical to the claimed strain IGFL1. Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
            Merely because a characteristic of a known strain is not disclosed in a reference does not make the claimed strain patentable. The claimed strain possesses inherent characteristics which might not be revealed in the prior art’s tests.  However, Suo et al.’s L. plantarum ZJ316 may be the same claimed L. plantarum strain. Clear evidence that the strain of the cited prior art does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution and might permit allowance of claims to applicants' strain.
Suo et al. is different from the claims in that L. plantarum ZJ316 is not provided as a “capsule or a tablet”.
Nonetheless, formulating a probiotic as a capsule or tablet is a known technique in the art. For example, Guenzburg et al. teaches that probiotic cells are sensitive to various environmental conditions including pH, moisture, temperature, air, and light 
Accordingly, Guenzburg et al. teaches a method of encapsulating probiotic cells using sodium cellulose sulphate (NaCS) and poly[diallyl-dimethyl-ammonium chloride] (pDADMAC), which protects the cells from degradation by an acidic aqueous solution like gastric acid and allows them to be released from capsules when passing through the intestine (par. [0040], [0043]; claim 32). In a preferred embodiment, the probiotic cells are selected from a group comprising Lactobacillus plantarum (par. [0054]; claim 23). Encapsulated probiotic cells can be applied to different animals including mammals used for food production like pigs (par. [0040], [0098]), and are therefore especially useful to enhance weight gain in farm animals (par. [0042]). Hence, Guenzburg et al. also discloses a method of administering encapsulated viable cells into the intestine of animals (par. [0088]).
et al.’s L. plantarum ZJ316 is a useful probiotic that promotes animal growth and is taught to be orally administered to an animal, a person with ordinary skill in the art before the effective filing date of the claimed invention would have been motivated by Guenzburg et al. to encapsulate the disclosed strain using NaCS and pDADMAC as it would advantageously protect the cells from degradation by acid in the stomach. The resulting capsuled is expected to be suitable for oral administration to animals like pigs. It can be predicted that survival of L. plantarum ZJ316 would be improved such that the probiotic cells in the capsule would remain viable when released in the intestine. Applying a known technique to a known method (or product) ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
Claim 1 is thus obvious over Suo et al. in view of Guenzburg et al..
Regarding claim 3: the encapsulated L. plantarum ZJ316, which is considered a strain of probiotic bacteria, meets “wherein the composition is a probiotic composition”.
Regarding claim 4: the capsule containing L. plantarum ZJ316 can be fed with an animal’s diet or added to food (par. [0078]) and therefore satisfies “wherein the composition is a food supplement or a food additive”.
Regarding claim 5: Suo et al. teaches that 1x109 CFU/d is effective in promoting animal growth. It would therefore be obvious for one with ordinary skill in the art to formulate the capsule such that it contains 1x109 CFU of L. plantarum ZJ316, which reads on the limitation “wherein the composition comprises between 105 and 1012 colony-forming units of Lactobacillus plantarum strain IGFL1”.
et al. teaches that the encapsulated probiotic cells can be provided as a pharmaceutical formulation (par. [0078]), which is identical to “wherein the composition is a pharmaceutical composition”.
Regarding claims 9-11: administering a capsule comprising 1x109 CFU of L. plantarum ZJ316 to an animal such as a pig corresponds to the claimed methods directed to “treating growth retardation in a subject” (claim 9), “promoting the growth of a subject” (claim 10), and “enhancing the growth performance of an animal” (claim 11), all of which require “administering a sufficient amount of a composition comprising Lactobacillus plantarum strain IGFL1”.
Regarding claims 12-13 and 18-19: Suo et al. teaches administering L. plantarum ZJ316 to pigs and Guenzburg et al. teaches that encapsulated probiotic cells such as L. plantarum can be applied to different types of animals including humans and other mammals used for food production like pigs (par. [0040], [0098]). These teachings fulfill “the subject is a human” and “the subject is a non-human animal”, respectively.
Regarding claims 14 and 20: administering the disclosed strain to gilts and young boars, which are juvenile pigs, is the same as “the subject is a juvenile subject”.
Regarding claims 15 and 21: Guenzburg et al.’s teaching that encapsulated probiotic cells can be utilized on various animals including chicken and turkey (par. [0040]), which are poultry, satisfies “the subject is a poultry”.
Regarding claims 16-17 and 22-23: L. plantarum ZJ316 is effective in enhancing growth in animals, and since Guenzburg et al. teaches that encapsulated probiotic cells like Lactobacillus plantarum are useful for increasing feed digestion and nutrient absorption, it would have been obvious to administer the encapsulated L. plantarum 
Regarding claim 24: the capsule being formulated for oral administration to resist gastric acid and allow release of contents in the intestine fulfills “wherein the capsule of the tablet is selected from a gastro-resistant oral capsule and a gastro-resistant oral tablet, and wherein the capsule of the tablet is capable of releasing the Lactobacillus plantarum strain in the intestine”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Double patenting rejections of claims 1, 3-6, and 9-24 over co-pending Application No. 16/077050 in view of Millan
	Applicant contends that the claims of the co-pending application have been limited to L. plantarum WJL, which is asserted to be different from L. plantarum IGFL1, and requests that the provisional rejections be held in abeyance.
	Accordingly, the rejections of record have been maintained.

Maintained rejections
Claims 1, 3-6 and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13, 21-24, and 31-36 of copending Application No. 16/077,050 in view of Millan (US 20140234279).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims is a matter of scope of the claimed inventions. It would have been obvious to one of ordinary skill in the art to provide for the instant composition and methods based on a reading of the copending claims in view of Millan because to place the probiotic strains into a capsule is a matter of routine optimization for delivery of a composition to the intestine for treating and
promoting growth as required by both the instant case and the copending claims. Both require the same direct fed microbial and the claims are rendered prima facie obvious. Further they require the same effective amounts for treating and promoting growth of an animal, inclusive of poultry. In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651